Citation Nr: 1427845	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 2010 for the grant of a separate 10 percent disability rating for right leg lumbar radiculopathy.

2.  Entitlement to an effective date earlier than May 17, 2010 for the grant of an increased rating to 20 percent for lumbar strain and lumbar invertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran had a hearing before the Board in June 2012 and the transcript is of record.


FINDINGS OF FACT

1.  The Veteran sought entitlement to service connection for a lumbar spine disorder in September 2007, which was denied in a February 2009 rating decision.

2.  New lay statements were received in February 2009, and the claim was once again adjudicated and denied in a May 2009 rating decision.

3.  The Veteran appealed the May 2009 rating decision indicating he had ongoing back pain with nerve problems since an in-service back injury.

4.  A December 2009 rating decision granted service connection for a lumbar spine disability, assigning an initial rating of 10 percent, effective August 19, 2007; complaints of radiating pain were noted, but a separate rating was not assigned at that time finding no diagnosed neurological disorder.

5.  The Veteran did not specifically appeal the decision, but new private medical evidence was submitted in December 2009 and January 2010 noting back pain with numbness and tingling radiating into his lower extremities; an increased rating was denied in a March 2010 rating decision again noting neurological complaints, but finding no actual diagnosed neurological disorder.

6.  On May 17, 2010, the Veteran filed a claim specifically for entitlement to service connection for a right leg neurological disorder, claimed secondary to his service-connected lumbar spine disability.

7.  Based on the claim and development thereafter, the RO awarded service connection for lumbar radiculopathy of the right lower extremity, effective the date of his claim May 17, 2010, and also awarded an increased rating for the underlying lumbar spine disability to 20 percent, effective the date of his claim May 17, 2010.

8.  Prior to the receipt of the claim on May 17, 2010, there were no pending requests for increased rating for the lumbar spine or service connection for right leg radiculopathy that remained unadjudicated.  

9.  It is not factually ascertainable that increases in severity of the lumbar spine disability, to include right leg radiculopathy, occurred at any time prior to the current May 17, 2010 effective date, to include during the year preceding the May 2010 claim.  


CONCLUSIONS OF LAW

1. Entitlement to an effective date earlier than May 17, 2010 for the grant of a separate 10 percent disability rating for right leg lumbar radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(b), 3.400, 4.124a, Diagnostic Codes (DCs) 8599-8620 (2013).

2.  The criteria for entitlement to an effective date earlier than May 17, 2010 for the grant of an increased rating to 20 percent for lumbar strain and lumbar invertebral disc syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

The Veteran's earlier effective date claims for residuals of a lumbar spine injury, to include radiculopathy of the right lower extremity are "downstream" elements of the RO's grant of service connection for the right leg radiculopathy and grant of an increased rating to 20 percent for his lumbar spine disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issues.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once the underlying issue is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 48 3 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, a preadjudication letter in June 2010 notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran also was notified of the types of evidence he could submit in support of his claims.  He further was informed of when and where to send the evidence.  After consideration of the contents of this notice, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The June 2010 letter also informed the Veteran how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The July 2010 rating decision currently on appeal was fully favorable to the Veteran on the issues of service connection for right leg radiculopathy and an increased rating for lumbar strain with intervertebral disc syndrome.  The Board finds that the statutory notice has served its purpose and additional notice is no longer required.  See Dingess, 19 Vet. App. 473, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2011 statement of the case (SOC) provided notice on the "downstream" issue of an earlier effective date and readjudicated the matter after the appellant and his representative responded and further development was completed.  Neither the Veteran nor his representative has alleged any prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). Thus, any failure to provide notice as to the disability rating under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, which he did in June 2012.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. 

As to any duty to provide an examination and/or seek a medical opinion, a specific medical examination in connection with the earlier effective date claims here is not necessary because the examination could not show evidence of the Veteran's past disability.  The question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).
 
All evidence relevant to the Veteran's claims has been secured.  It is noted that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that there is evidence constructively of record which has not yet been received.  The Veteran has not identified any other pertinent evidence that remains outstanding.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 

Earlier Effective Date Claims

Legal Criteria

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Additional laws and regulations applicable for assigning effective dates differ depending on the type of claim the award stems from.  

For service connection claims, where the claim is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, "whichever is later."  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b) (emphasis added).

The effective date of an award of increased disability compensation, on the other hand, shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Regulation 38 C.F.R. § 3.157(b) further enumerates that an informal claim for increased benefits will be accepted based on (1) VA or uniformed services reports of examination or hospitalization, (2) evidence from a private physician or layman, or (3) records submitted by a State or other institutions. With respect to VA examination or hospitalization records, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(1). With respect to evidence from a private physician or layman, the date of receipt of such evidence by VA will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(2)

Factual Analysis

Here, the issue of whether service connection provisions versus increased rating provisions should apply is somewhat complicated.  The appeal stems from a July 2010 rating decision, which granted an increased rating for the Veteran's lumbar spine disability to 20 percent and also granted a separate 10 percent rating for right leg radiculopathy, both effective May 17, 2010.  

Although characterized as a grant of service connection, the Veteran claims the radiculopathy symptoms are inferred along with any increased rating claims for the lumbar spine.  The Board agrees.  The diagnostic codes applicable to rating spine disorders indicate neurological manifestations stemming from the underlying service-connected spine disability must be assigned a separate disability rating.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note 2 (which provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes). Thus, implicit within any spine increased rating claim is whether a separate neurological rating is warranted.

The first pertinent inquiry, then, is the appropriate date of claim for these issues. The Board finds that even looking at the evidence in the most favorable light, the date of claim is May 17, 2010, and no earlier.

The Veteran first sought entitlement to service connection for a lumbar spine disorder in September 2007, which was denied in a February 2009 rating decision.  The Veteran did not appeal, but he did submit lay statements in February 2009.  Based on the new evidence, the claim was once again adjudicated and denied in a May 2009 rating decision.

The Veteran appealed the May 2009 rating decision indicating he had ongoing back pain with nerve problems since an in-service back injury.  Clearly this May 2009 statement raises both orthopedic and neurological spine manifestations.  In a December 2009 rating decision, however, the RO clearly addresses both orthopedic and neurological manifestations.  The December 2009 rating decision granted service connection for a lumbar spine disability, assigning an initial rating of 10 percent, effective August 19, 2007.  Within that decision the RO did in fact consider neurological manifestations in assigning the initial rating.  At that time, the medical evidence noted the Veteran's complaints of right leg numbness and tingling as well as radiating pain.  The RO noted these complaints, but found a separate disability rating was not warranted because the Veteran had not been diagnosed with a neurological disorder.  In fact, a March 2009 VA examination of record at that time noted negative straight leg raises testing and an "unremarkable" x-ray of the lumbar spine.  The March 2009 VA examiner found no evidence of any diagnosis beyond "lumbar strain" at that time.

The Veteran never appealed the December 2009 rating decision, but shortly after the decision, he submitted private medical evidence dated in December 2009 and January 2010 once again noting back pain with numbness and tingling radiating into his lower extremities.  Also worth noting, the January 2010 private medical record indicated results of an MRI of the lumbar spine revealing protrusion of the L4-L5 disc.  Pursuant to 38 C.F.R. § 3.157(b), the RO inferred an increased rating claim based on the new evidence and continued the initial 10 percent rating in a March 2010 rating decision.  Therein, the RO again noted the Veteran's complaints of neurological manifestations, but again found no actual diagnosed neurological disorder.  Thus, further ratings were deemed not warranted.

On May 17, 2010, the Veteran filed a claim specifically for entitlement to service connection for a right leg neurological disorder, claimed secondary to his service-connected lumbar spine disability.

The Veteran was afforded VA orthopedic and neurological examinations on June 28, 2010 where, among other things, intervertebral disc syndrome of the lumbar spine and radiculopathy of the right leg were specifically diagnosed.  Based on these findings, the RO awarded service connection for lumbar radiculopathy of the right lower extremity, effective the date of his claim May 17, 2010, and also awarded an increased rating for the underlying lumbar spine disability to 20 percent, effective the date of his claim May 17, 2010.

Prior to the receipt of the claim on May 17, 2010, the Board finds there were no pending requests for an increased rating for the lumbar spine or a separate rating for right leg radiculopathy that remained unadjudicated.

The Veteran's May 17, 2010 claim, however, was clearly within one year of the last March 2010 denial. The VA must make two determinations with respect to submissions received during the period for appealing a decision: (1) whether the submission contains new and material evidence relating to a pending claim; and (2) whether it should be treated as a new claim.  See Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011); 38 C.F.R. §§ 3.156(b), 20.201.

Prior to May 17, 2010, the medical evidence included lay statements, private medical treatment records, and a March 2009 VA examination.  All of this evidence was considered by the RO in prior rating decisions, most recently in March 2010.  As of the Veteran's May 17, 2010 claim, no new and material evidence had been submitted.  The Board finds that the May 17, 2010 claim did not contain any new or material evidence and was intended by the Veteran to be a new claim.  

Thus, for purposes of the effective date inquiries here, the date of claim is May 17, 2010.

Additionally, regardless of the date of claim, the Board finds an increased rating and separate neurological rating were not factually ascertainable in the record prior to May 17, 2010.  

Again, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran has been separately rated for right lumbar radiculopathy under Diagnostic Code 8599-8620, for neuritis.

Neuritis under DC 8620 is rated under paralysis of the sciatic nerve by analogy.  See 38 C.F.R. § 4.124a, DCs 8520, 8620, and 8720.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the year prior to May 17, 2010, the medical evidence included lay statements, private medical treatment records, and a March 2009 VA examination.  Lay statements from the Veteran, friends, and family note a history of complaints of back pain, to include right leg numbness and tingling.  Private treatment records from Dr. Moche dated in 2009 and 2010 indicate complaints of radiating pain into the right leg with MRI confirmation of degenerative changes and, as of January 2010, disc protrusion at the L4-L5 level.  No specific range of motion findings are noted in the private treatment records and Dr. Moche never diagnosed the Veteran with a neurological disorder of the right lower extremity.  Dr. Moche also did not indicate intervertebral disc syndrome or any incapacitating episodes in any given one year period.  In contrast, a March 2009 VA examiner found no significant manifestations despite the Veteran's complaints.  X-rays were largely "unremarkable" and neurological testing, such as straight leg raises, were negative.  The examiner diagnosed the Veteran with lumbar strain with range of motion findings indicating forward flexion to 80 degrees and extension to 30 degrees, with no change on repetition.  

In light of the May 2010 claim, the Veteran was afforded a VA examination on June 28, 2010 where, for the first time, sensory testing was abnormal and radiculopathy of the right leg was confirmed stemming from the Veteran's lumbar spine disability.  Objective testing revealed light touch and vibration normal in the right lower extremity, but monofilament testing found decreased sensation in the right big toe.  The examiner found evidence of both neuritis and neuralgia, with no evidence of muscle wasting, atrophy, or paralysis.  Deep tendon reflexes were normal and symmetrical.  He was also rendered a diagnosis of intervertebral disc syndrome with forward flexion limited to 60 degrees and extension to 30 degrees.  No additional limitations were noted on repetition or due to pain, weakness, fatigability, lack of endurance, or incoordination. 

Based on the worsening symptoms outlined by the June 2010 VA examiner, the RO awarded an increased rating to 20 percent for the Veteran's lumbar spine disability and also awarded a separate 10 percent rating for the Veteran's radiculopathy of the right lower extremity.  The effective date assigned as to both awards is May 17, 2010, the date of claim.  

Prior to the June 2010 VA examination, medical records noted the Veteran's complaints of radiating pain, numbness, and tingling of the right leg, but no actual neurological diagnosis was ever rendered.  Prior to the June 2010 VA examination, the medical evidence did not support a rating greater than 10 percent for the lumbar spine disability.  Thus, the Board finds the Veteran's 20 percent and 10 percent ratings respectively were not factually ascertainable in the year prior to May 17, 2010.

In short, prior to May 17, 2010 there were no pending, unadjudicated claims regarding an increased rating for the lumbar spine or a separate rating for right leg radiculopathy.  The actual awards of 20 percent (lumbar spine) and 10 percent (right leg radiculopathy), moreover, are not factually ascertainable prior to May 17, 2010.  For these reasons, an earlier effective date for either award is not warranted.


ORDER

Entitlement to an effective date earlier than May 17, 2010 for the grant of a separate 10 percent disability rating for right leg lumbar radiculopathy is denied.

Entitlement to an effective date earlier than May 17, 2010 for the grant of an increased rating to 20 percent for lumbar strain and lumbar invertebral disc syndrome is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


